Exhibit 10.4

 

LOGO [g691366g75g69.jpg]

Replacement Restricted Stock Unit Award Agreement

Grant Date: [            ]

In connection with the spin-off of Knowles Corporation from Dover Corporation,
this Replacement Restricted Stock Unit Award is granted to you under the Knowles
Corporation 2014 Equity and Cash Incentive Plan (“Plan”) in substitution for the
Performance Share awards made to you under the Dover Corporation Equity and Cash
Incentive Plans. Your Replacement Restricted Stock Unit award is subject to all
the terms and provisions of the Plan, which terms and provisions are expressly
incorporated into and made a part of the award as if set forth in full herein. A
copy of the Plan can be found on the Merrill Lynch stock plan administration
website.

In addition, your award is subject to the following:

 

  1. Replacement Restricted Stock Units are a bookkeeping entry on the books of
Knowles. No shares of Knowles common stock shall be issued to you in respect of
the Replacement Restricted Stock Unit award until the restrictions have lapsed.
In the event that your employment shall terminate other than for death or
disability prior to your vesting in the Replacement Restricted Stock Units, the
Replacement Restricted Stock Units shall be forfeited. Within 30 days following
the end of the Restricted Period, Knowles shall issue shares of Common Stock in
your name equal to the number of Replacement Restricted Stock Units that have
vested during the Restricted Period, less applicable tax withholding.

 

  2. You shall vest in the Replacement Restricted Stock Unit Award, and all
restrictions thereon shall lapse, per the dates on your Award Statement. You
must be an active employee of Knowles or an affiliate at the end of the
Restricted Period in order for your Restricted Shares to vest, with certain
exceptions as provided in the Plan.

 

  3. During the Restricted Period, you shall not have any rights of a
stockholder or the right to receive any dividends declared and other
distributions paid with respect to the Replacement Restricted Stock Units.
Within 30 days after the end of the Restricted Period, you shall be paid all
Dividend Equivalents with respect to the Replacement Restricted Stock Units that
have vested.

 

  4. You do not have any voting rights with respect to Replacement Restricted
Stock Units.

 

  5. As a condition of receiving your Replacement Restricted Stock Unit award,
you agree to be bound by the terms and conditions of the Knowles Corporation
Anti-hedging and Anti-pledging Policy, and any Clawback Policy to be adopted by
Knowles, as such policies may be in effect from time to time. The Anti-hedging
and Anti-pledging Policy prohibits hedging or pledging any Knowles equity
securities held by you or certain designees, whether such Knowles securities
are, or have been, acquired under the Plan, another compensation plan sponsored
by Knowles, or otherwise. Please review the Anti-hedging and Anti-pledging
Policy to make sure that you are in compliance. You may obtain a copy of the
current version of the Anti-hedging, Anti-pledging, and any Clawback Policy to
be adopted by Knowles, on the Merrill Lynch stock plan administration website.

 

  6. For Non-US Employees, your Replacement Restricted Stock Unit award is
subject to the conditions of the attached Addendum for Non-US Employees.

 

  7. Your award is not transferable by you other than by will or the laws of
descent and distribution and in accordance with the applicable terms and
conditions of the Plan.

 

  8. Knowles reserves the right to amend, modify, or terminate the Plan at any
time in its discretion without notice.

 

  9. You must accept this award by logging onto the Merrill Lynch stock plan
administration website.

 

LOGO [g691366g38j41.jpg]